   Case: 1:14-cv-04970 Document #: 287 Filed: 10/05/18 Page 1 of 1 PageID #:4595



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PHILLIP BEVERLY, et al.,                           )
                                                   )
                       Plaintiffs,                 )          No. 14-cv-04970
                                                   )
       v.                                          )          Judge Andrea R. Wood
                                                   )
WAYNE D. WATSON, et al.,                           )
                                                   )
                       Defendants.                 )

                                             ORDER

       Before the Court is the parties’ Notice of Settlement and Consent Motion to Stay Action.

Having read and considered the consent motion, it is hereby

       ORDERED that this action shall be stayed, and it is

       FURTHER ORDERED that on or before October 24, 2018, the parties shall notify the

Court of the status of their settlement discussions and the timing for plaintiffs to file a motion to

voluntarily dismiss this action.



       SO ORDERED this 5th day of October, 2018.




                                      ___________________________________
                                      Andrea R. Wood
                                      United States District Judge
